DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-16-2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 14-20 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “for use as oxygen feed to existing secondary wastewater treatment process.” It is unclear whether the “existing” secondary wastewater treatment 
Claim 14 recites the limitation “to create a flow of pressurized process fluid into a mixer”. It is unclear whether the pressurized process fluid refers to the “ozone strong water” or to a different water.  Accordingly, the scope of the claim is not clear.  See MPEP 2173.05(a)(I).
Claims 15-20 and 23 are rejected for their dependence on claim 14.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 recites a range which is broader than the parent claim 1, and further claim 12 fails to add a further limitation on the subject matter claimed.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 5-9, 12, 14, and 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0228396 to Osborn et .
As to claims 1, 12, and 21, and 22, Osborn teaches a method for providing and oxidized liquid, the method comprising the steps of:
generating an ozone strong water in a pressurized reactor (see [0020]), wherein the ozone strong water is a pressurized gas-free high-concentrated or saturated or-close to saturated ozone dissolved water, which under atmospheric conditions is supersaturated ([0025], gas free saturated ozone strong water is produced since the ozone saturated water is located in and drawn from the bottom of the reactor whereas undissolved gases are located in an upper gas phase in the reactor);
making a quick dilution of the ozone strong water in a process liquid to avoid degassing, wherein a pressure of the ozone strong water is higher than a pressure of the process liquid (See [0020], [0051], [0052]), and mixing the diluted ozone strong water with the process liquid to form a homogeneous and gas-free mixture of the ozone strong water and the process liquid (See [0020],[0051],[0052]; the supersaturated liquid is quickly mixed to ensure the dissolved gas remains in solution).
Further, as to the concentration of ozone in the ozone strong water, Osborn provides for greater than 150 mg/L (See Osborn [0046], and [0057]) which overlaps with the range of 150 mg/L to 300 mg/L.  Since the claimed range overlaps with, or falls within the prior art range, a prima facie case of obviousness exists.
Osborn is different in that Osborn does not mention that the ozone stronger water concentration at over 150mg/L is a steady state concentration. And Osborn does not 
As to providing a steady Osborn suggests that the ozone concentration in the ozone strong water is a result effective variable which controls the ozone mass float and  amount of treatment effect for a given treatment situation or need (See [0046]-[0047]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to optimize the amount of ozone in the ozone strong water at relatively steady level over 150 mg/L for a period of time in order to provide for a desired ozone mass flow and treatment effect for a desired during the period of time.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill in the art and would have been obvious, consult In re Boesch and Slaney (205 USPQ 215 (CCPA 1980)).  See also MPEP 2144.05(II)(A), generally a difference in concentration is not patentably significant unless criticality is shown.
As to providing a mixer downstream of the dilution, Robinson is directed to a similar water treatment device which produces an ozone strong water in a sidestream and mixes it with a process stream (See Robinson abstract and in the Figs., particularly Fig. 2C).  Robinson provides for a mixer and a reactor downstream of the injection of the ozone strong water in order to mix and contact the water to be treated with the ozone strong water, thereby effectively producing an oxidized treated water (See Robinson, 246/245, and 212 in Fig. 2C, and see [0101]-[0104]; and see [0002]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for a mixer and reactor/contactor downstream of the injection in Osborn in order to provide for efficient mixing and contacting and , combining prior art elements according to known methods to achieved predictable results is considered to be prima facie obvious.
As to claims 5, Osborn and Robinson teaches the method of claim 1, and although Osborn does not mention the pH of the ozone strong water, Robinson further provides for an acidic pH 6, between 3 and 7, of incoming water which is used to make the ozone strong solution and which pH facilitates treatment (See [0162]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for a pH of 6 between 3 and 7 in Osborn and Robinson in order to facilitate treatment as taught by Robinson.
 As to claims 6 and 7, Osborn and Robinson teach the method of claim 1, but does not mention a pH below 5 or a pH below 4.  However Robinson suggests that the pH of the water is a result effective variable which controls the effectiveness of the disinfection (See [0162]).  Accordingly, it is considered to be obvious to optimize the pH of the incoming liquid in order to provide for a desired pH for a desired level of effectiveness of the treatment.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill in the art and would have been obvious, consult In re Boesch and Slaney (205 USPQ 215 (CCPA 1980)).  See also MPEP 2144.05(II)(A), generally differences in concentration and temperature will not support the patentability of subject matter unless there is evidence of criticality.  In so providing a pH of the incoming process fluid below 5 or below 4, the water of the ozone-strong water will have the same pH since the ozone strong water is produced with a side-(See Osborn. in Fig. 1 in and Robinson Fig. 2C, side-stream water is drawn from 248).
	As to claim 8, Osborn and Robinson teach the method of claim 1, and Osborn provides for a pressure of 30 psi which is between 2 and 7 bar (See [0023]).  Further since Osborn suggests that the pressure is super atmospheric, the pressures given in Osborn are considered to be the gauge pressures. 
	Alternatively, as to claim 8, Osborn and Robinson teach the method of claim 1, and Osborn provides that the pressure is a result effective variable which controls the optimum dissolution of the ozone in the sidestream (See [0023]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to optimize the pressure of the ozone strong liquid in order to provide for good dissolution of ozone in the sidestream.   Discovery of optimum value of result effective variable in known process is ordinarily within the skill in the art and would have been obvious, consult In re Boesch and Slaney (205 USPQ 215 (CCPA 1980)).
As to claim 9, Osborn and Robinson teach the method of claim 1, and although Osborn does not specifically mention one of the types of enumerated liquids, Robinson suggests wherein the process liquid is municipal wastewater and is effectively treated (See [0002]-[0004], and [0151]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to treat municipal wastewater as the liquid in Osborn and Robinson in order to provide the predictable result of effective treatment as taught by Robinson.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.  See MPEP 2143(I)(B), simple substitution of one known element for another to achieve predictable results is considered to be prima facie obvious.
As to 14, Osborn teaches an oxidation system comprising:
a pressurized reactor (2), configured and adapted to generate an ozone strong water, wherein the ozone strong water is pressurized gas-free saturated or close to saturated ozone dissolved water (See [0020], [0051], and [0052], and throughout, pressurized reactor is capable of producing saturated pressurized ozone strong water), and further the reactor system in Osborn is fully capable of producing an ozone strong water having a  ozone concentration within the range of 150 mg/L to 300 mg/L (See [0046];
an liquid pump (4) fluidly connected to the pressurized reactor and integrated with a stream through which a process liquid flows, configured and adapted to create a flow of pressurized process fluid, wherein a pressure of the ozone strong water is higher than a pressure of the process liquid (See [0037], [0051], [0052], pump is capable of creating sufficient pressure in the device and to produce a pressurized ozone strong water).
Osborn is different in that Osborn does not mention that the liquid to be treated is in a pipe, or that a mixer fluidly connected to the pipe and the injection device, and a reactor fluidly connected to the mixer.
As to the use of a pipe, a pipe is shown in Robinson for conducting the flow of fluid to be treated and providing the predictable result of contained and directed fluid flow (See in Robinson Fig. 2C).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for the flow of process combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
As to providing a mixer downstream of the injection device and forwarding the mixture to a reactor, Robinson is directed to a similar water treatment device which produces an ozone strong water in a sidestream and mixes it with a process stream (See Robinson abstract and in the Figs., particularly Fig. 2C).  Robinson provides for a mixer and a reactor downstream of the injection of the ozone strong water in order to mix and contact the water to be treated with the ozone strong water, thereby effectively producing an oxidized treated water (See Robinson, 246/245, and 212 in Fig. 2C, and see [0101]-[0104]; and see [0002]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for a mixer and reactor/contactor downstream of the injection in Osborn in order to provide for efficient mixing and contacting and producing the predictable result of an effective oxidized treated water as taught by Robinson.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieved predictable results is considered to be prima facie obvious.
As to claims 17-19, Osborn and Robinson teach the system of claim 14, and although the specific pH’s are not mentioned of the ozone strong water are not mentioned, Osborn is capable of adding carbon dioxide to the ozone water (See [0023], since alternatives are taught, and are not indicated as exclusive, Osborn is considered capable of receiving any of the alternatives).  The producing of an 
As to claim 20, Osborn and Robinson teach the system of claim 14, and the pressure of the first reactor is considered to be a statement of intended use which does not serve to particularly further describe the invention in terms of its structure.  See MPEP 2114.  Here the system of Osborn and Robinson is considered to be fully capable of this pressure (See Osborn [0023], 30 and 40psi is taught e.g. 2-2.75 bar, so the system is capable of a pressure of 2-7 barg by providing for a desired pressure level).
	As to claim 23, Osborn and Robinson teach the system of claim 14, and the limitations of claim 23 are directed to applicant’s intended use of the system and do not serve to particularly further define it in terms of its structure.  See MPEP 2114.  Here the device of Osborn and Robinson is considered to be fully capable of providing a quick dilution in 1 second or less by the mixing with the process liquid is considered to be capable of being done instantaneous (See Osborn [0051], and [0052]).
	




Claim 2, 10, 11, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborn and Robinson in view of U.S. Patent No. 5,591,349 to Ikeda et al. (“Ikeda”).
As to claim 2, Osborn and Robinson teach the method of claim 1, and although Osborn suggests adding carbon dioxide gas directly to the reactor (See Osborn [0020]), and Robinson suggests an acidic pH facilitates in treatment (See Robinson [0162]). But Osborn and Robinson do not mention injecting CO2 gas into a pressured feed liquid configured and adapted to form an acid feed liquid; and feeding pressurized acidic feed liquid into the mass transfer unit configured and adapted to form a body of pressurized acid liquid for generating the ozone strong water therein.  Ikeda is directed to a similar system for dosing ozone in a sidestream and further return to treat a main stream (See Ikeda abstract and See in the Figs.  1, 7 and 11).  Ikeda suggests providing a carbon dioxide gas injection or acid into a pressurized feed of the sidestream liquid in order to inhibit the decomposition of ozone being added to the water downstream (See col. 9 lines 60—col. 10 lines 15; and see col. 3 lines 35-60; and col. 2 lines 15-45). Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for injecting of CO2 or acid into the feed provided to the mass transfer unit in order to provide for acid pH in the mass transfer unit in Robinson to thereby inhibit the decomposition of higher concentrations of ozone as taught by Ikeda.
(See [0002]-[0004], and [0151]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to treat municipal wastewater as the liquid in Osborn, Robinson, and Ikeda in order to provide the predictable result of effective treatment as taught by Robinson.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.  See MPEP 2143(I)(B), simple substitution of one known element for another to achieve predictable results is considered to be prima facie obvious.
As to claim 11, Osborn, Robinson, and Ikeda teach the method of claim 2, and further Osborn and Robinson provide that the feed liquid and process liquid are from the same source (See in Osborn Fig. 1, and Robinson Fig. 2C).
As to claims 15 and 16, Osborn and Robinson teach the device of claim 14, but Osborn and Robinson do not mention the pump connected to an acidic source, configured to form a pressurized acidic feed liquid, and that the carbon dioxide or other acid is injected into a pressurized feed liquid that flows through the pH adjustment unit.  Ikeda is directed to a similar system for dosing ozone in a sidestream and further return to treat a main stream (See Ikeda abstract and See in the Figs.  1, 7 and 11).  Ikeda suggests providing a carbon dioxide gas injection or pumped acid into a feed of the sidestream liquid, which is pressurized, in order to inhibit the decomposition of ozone being added to the water downstream (See col. 9 lines 60—col. 10 lines 15; and see col. 3 lines 35-60; and col. 2 lines 15-45). Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for the pump in communication with injecting of CO2 or acid adjustment unit to provide acid to the pressurized feed provided to the mass transfer unit in order to provide for acid pH in the mass transfer unit in Osborn and Robinson to thereby inhibit the decomposition of higher concentrations of ozone as taught by Ikeda.
Terminal Disclaimer
The terminal disclaimer filed on 6-26-2020 and 6-29-2020 each disclaiming 50% (for a total of 100%) of the terminal portion of any patent granted on this application which would extend beyond the expiration date of 15/938,870 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed 11-16-2020 have been fully considered but they are not persuasive.
Applicant argues on pages 8-9 that the ozone concentration of the ozone strong water in Osborn is not a steady state between 150-300 mg/L.  However, Osborn suggests that the reactor provides an ozone concentration in the ozone strong water of over 150 mg/L (See [0046]).  Further it would have been an obvious matter of optimization to provide for a steady state of concentration over 150 mg/L for a period of time dependent upon the contamination level of the type of water undergoing treatment.
Applicant argues that the term supersaturated and hyperconcentrated as used in Osborn is allegedly different than that used by the Applicant.  In response, since the concentrations levels between the claim and prior art are equivalent, the level of (See [0025] and [0052]).  Accordingly, in this regard the prior art is considered to meet the claim.
Applicant argues that Osborn allegedly teaches away from the use of high concentration about 150 mg/L by pointing out that in paragraph [0046] Osborn indicates “These high concentrations are simply not possible or practical using current on the market ozone deliver technologies.”  In response, this argument takes the teachings of Osborn out of context.  Paragraph [0046] reads as follows:

    PNG
    media_image1.png
    290
    415
    media_image1.png
    Greyscale

Notably, Osborn is comparing the inventive system 100 with the “current technology on the market.”  Accordingly, it is clear that although the system 100 is capable of the saturation exceeding 150 mg/L it is the other comparative technologies currently on the market  that are not currently able to deliver such a high ozone concentration.  Therefore, instead of teaching away from a high concentration, Osborn is considered to establish that the ability to achieve high ozone concentrations is a benefit of the system 100 of Osborn versus the available technology on the market.
Applicant argues that the mixing step is allegedly “decoupled” from the mass transfer step allowing the steps to be controlled individually.  In response, applicant is arguing limitations which have not been claimed.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here the rejections are based on Osborne in view of Robinson, not just Osborn.
Further applicant argues with respect to Osborn in view of Robinson that there is still significant improvement of when separating the mixing and mass transfer steps.  In response, the alleged unexpected results are not clearly presented (notably, Figures a, b, and c, on page 10 of the remarks are not legible).  Further, the information submitted amounts to attorney argument and attorney argument is not evidence where evidence is needed.  See MPEP 2145(I) and see MPEP 716.01(c)(II).  Finally, the fact that applicant has produced allegedly improved result is not sufficient to show that the results are unexpected since a review of Osborn would suggest that the use of a high-pressure supersaturated ozone-strong water which is subsequently introduced into the water undergoing treatment is produces improved treatment as well as higher CT factors than other technologies (See [0026]-[0028], [0047], and [0057]).  Accordingly, the facts 
Applicant’s arguments with respect to the dependent claims are based primarily on those presented with respect to the independent claims and these are not found persuasive as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS A STELLING whose telephone number is (571)270-3725.  The examiner can normally be reached on M-F 9:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LUCAS A STELLING/           Primary Examiner, Art Unit 1773